                                              Case 4:20-cv-04000-YGR Document 6 Filed 01/15/21 Page 1 of 7




                                   1                                       UNITED STATES DISTRICT COURT

                                   2                                      NORTHERN DISTRICT OF CALIFORNIA

                                   3
                                         TONY ASBERRY,
                                   4                                                          Case No. 20-cv-04000-YGR (PR)
                                                             Plaintiff,
                                   5                                                          ORDER OF SERVICE
                                                     v.
                                   6
                                         NURSE FLOREZ, et al.,
                                   7
                                                             Defendants.
                                   8

                                   9     I.     INTRODUCTION
                                  10            Plaintiff, a state prisoner currently incarcerated at Kern Valley State Prison, has filed the

                                  11   instant pro se civil rights action pursuant to 42 U.S.C. § 1983. He alleges violations of his

                                  12   constitutional rights by prison officials and medical staff at Salinas Valley State Prison (“SVSP”),
Northern District of California
 United States District Court




                                  13   where he was formerly incarcerated. Dkt. 1.

                                  14            The Court will grant his motion for leave to proceed in forma pauperis in a separate

                                  15   written Order.

                                  16            In his complaint, Plaintiff names the following Defendants at SVSP: Nurse Florez,

                                  17   Correctional Officers Alba, Villianueva/Villanueva,1 and Carrillo. Dkt. 1 at 3.2 Plaintiff seeks

                                  18   compensatory and punitive damages. Id. at 18.

                                  19            Venue is proper because certain events giving rise to the claims are alleged to have

                                  20   occurred at SVSP, which is located in this judicial district. See 28 U.S.C. § 1391(b). The Court

                                  21   now conducts its initial review of the complaint pursuant to 28 U.S.C. § 1915A.

                                  22    II.     DISCUSSION
                                  23            A.        Standard of Review
                                  24            A federal court must conduct a preliminary screening in any case in which a prisoner seeks

                                  25

                                  26
                                             Plaintiff spells this Defendant’s name as “Villianueva,” but the Court will also include
                                                1

                                  27   common spelling of “Villanueva.”

                                  28
                                                2
                                                 Page number citations refer to those assigned by the Court’s electronic case management
                                       filing system and not those assigned by Plaintiff.
                                           Case 4:20-cv-04000-YGR Document 6 Filed 01/15/21 Page 2 of 7




                                   1   redress from a governmental entity or officer or employee of a governmental entity. See 28 U.S.C.

                                   2   § 1915A(a). In its review, the court must identify any cognizable claims and dismiss any claims

                                   3   that are frivolous, malicious, fail to state a claim upon which relief may be granted or seek

                                   4   monetary relief from a defendant who is immune from such relief. See id. § 1915A(b)(1), (2).

                                   5   Pro se pleadings must, however, be liberally construed. See Balistreri v. Pacifica Police Dep’t,

                                   6   901 F.2d 696, 699 (9th Cir. 1988).

                                   7          Federal Rule of Civil Procedure 8(a)(2) requires only “a short and plain statement of the

                                   8   claim showing that the pleader is entitled to relief.” To comport with Rule 8, “[s]pecific facts are

                                   9   not necessary; the statement need only give the defendant fair notice of what the . . . claim is and

                                  10   the grounds upon which it rests.” Erickson v. Pardus, 551 U.S. 89, 93 (2007) (citations omitted).

                                  11   Although in order to state a claim a complaint “does not need detailed factual allegations, . . . a

                                  12   plaintiff’s obligation to provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires more than
Northern District of California
 United States District Court




                                  13   labels and conclusions, and a formulaic recitation of the elements of a cause of action will not

                                  14   do. . . . Factual allegations must be enough to raise a right to relief above the speculative level.”

                                  15   Bell Atlantic Corp. v. Twombly, 550 U.S. 544, 555 (2007) (citations omitted). A complaint must

                                  16   proffer “enough facts to state a claim to relief that is plausible on its face.” Id. at 570. The United

                                  17   States Supreme Court has explained the “plausible on its face” standard of Twombly: “While legal

                                  18   conclusions can provide the complaint’s framework, they must be supported by factual

                                  19   allegations. When there are well-pleaded factual allegations, a court should assume their veracity

                                  20   and then determine whether they plausibly give rise to an entitlement to relief.” Ashcroft v. Iqbal,

                                  21   556 U.S. 662, 679 (2009).

                                  22          To state a claim under 42 U.S.C. § 1983, a plaintiff must allege two essential elements:

                                  23   (1) that a right secured by the Constitution or laws of the United States was violated, and (2) that

                                  24   the alleged violation was committed by a person acting under color of state law. See West v.

                                  25   Atkins, 487 U.S. 42, 48 (1988).

                                  26          A supervisor may be liable under section 1983 upon a showing of personal involvement in

                                  27   the constitutional deprivation or a sufficient causal connection between the supervisor’s wrongful

                                  28   conduct and the constitutional violation. Redman v. County of San Diego, 942 F.2d 1435, 1446
                                                                                          2
                                              Case 4:20-cv-04000-YGR Document 6 Filed 01/15/21 Page 3 of 7




                                   1   (9th Cir. 1991) (en banc) (citation omitted). A supervisor therefore generally “is only liable for

                                   2   constitutional violations of his subordinates if the supervisor participated in or directed the

                                   3   violations, or knew of the violations and failed to act to prevent them.” Taylor v. List, 880 F.2d

                                   4   1040, 1045 (9th Cir. 1989). This includes evidence that a supervisor implemented “a policy so

                                   5   deficient that the policy itself is a repudiation of constitutional rights and is the moving force of

                                   6   the constitutional violation.” Redman, 942 F.2d at 1446; see Jeffers v. Gomez, 267 F.3d 895, 917

                                   7   (9th Cir. 2001).

                                   8          B.        Legal Claims

                                   9               Plaintiff, who is a “full-time . . . wheelchair user,” alleges multiple claims, which the Court

                                  10   has summarized as the following: (1) a claim of deliberate indifference to his safety needs in

                                  11   violation of his Eighth Amendment rights, stemming from a May 20, 2019 incident in which he

                                  12   was attacked by two other inmates at SVSP (who he describes as unnamed “housing unit workers
Northern District of California
 United States District Court




                                  13   known as porters”), and Plaintiff has adequately linked all the named Defendants to his claim for

                                  14   failing to intervene during the attack; (2) a claim of deliberate indifference to Plaintiff’s serious

                                  15   medical needs in violation of his Eighth Amendment rights, stemming from the failure to properly

                                  16   treat his injuries stemming from the May 20, 2019 incident, and Plaintiff has adequately linked all

                                  17   the named Defendants to his claim; (4) a claim for retaliation based on the named Defendants’

                                  18   failure to protect Plaintiff from being assaulted during the May 23, 2020 incident because Plaintiff

                                  19   filed grievances against other prison staff members; and (5) state law claims, including “other

                                  20   violations of mandatory duties imposed on Defendants.” Dkt. 1 at 4-17.

                                  21               Plaintiff has stated a cognizable First Amendment retaliation claim as well as a cognizable

                                  22   Eighth Amendment claims for deliberate indifference to his safety and serious medical needs

                                  23   against all named Defendants. The Court will exercise supplemental jurisdiction over Plaintiff’s

                                  24   state law claims, including “other violations of mandatory duties imposed on Defendants.”

                                  25   III.        CONCLUSION
                                  26               For the foregoing reasons, the Court orders as follows:

                                  27               1.      Plaintiff has stated a cognizable First Amendment retaliation claim as well as a

                                  28   cognizable Eighth Amendment claims for deliberate indifference to his safety and serious medical
                                                                                              3
                                           Case 4:20-cv-04000-YGR Document 6 Filed 01/15/21 Page 4 of 7




                                   1   needs against all named Defendants.

                                   2          2.      The Court will exercise supplemental jurisdiction over Plaintiff’s state law claims,

                                   3   including “other violations of mandatory duties imposed on Defendants.”

                                   4          3.      The Clerk shall mail a Notice of Lawsuit and Request for Waiver of Service of

                                   5   Summons, two copies of the Waiver of Service of Summons, a copy of the complaint and all

                                   6   attachments thereto (dkt. 1), and a copy of this Order to the following Defendants at SVSP: Nurse

                                   7   Florez; and Correctional Officers Alba, Villianueva/Villanueva, and Carrillo. The Clerk shall

                                   8   also mail a copy of the complaint and a copy of this Order to the State Attorney General’s Office in

                                   9   San Francisco. Additionally, the Clerk shall mail a copy of this Order to Plaintiff.

                                  10          4.      Defendants are cautioned that Rule 4 of the Federal Rules of Civil Procedure

                                  11   requires them to cooperate in saving unnecessary costs of service of the summons and complaint.

                                  12   Pursuant to Rule 4, if Defendants, after being notified of this action and asked by the Court, on
Northern District of California
 United States District Court




                                  13   behalf of Plaintiff, to waive service of the summons, fail to do so, Defendants will be required to

                                  14   bear the cost of such service unless good cause can be shown for the failure to sign and return the

                                  15   waiver form. If service is waived, this action will proceed as if Defendants had been served on the

                                  16   date that the waiver is filed, except that pursuant to Rule 12(a)(1)(B), Defendants will not be

                                  17   required to serve and file an answer before sixty (60) days from the date on which the request for

                                  18   waiver was sent. (This allows a longer time to respond than would be required if formal service of

                                  19   summons is necessary.) Defendants are asked to read the statement set forth at the foot of the

                                  20   waiver form that more completely describes the duties of the parties with regard to waiver of

                                  21   service of the summons. If service is waived after the date provided in the Notice but before

                                  22   Defendants have been personally served, the Answer shall be due sixty (60) days from the date on

                                  23   which the request for waiver was sent or twenty (20) days from the date the waiver form is filed,

                                  24   whichever is later.

                                  25          5.      Defendants shall answer the complaint in accordance with the Federal Rules of Civil

                                  26   Procedure. The following briefing schedule shall govern dispositive motions in this action:

                                  27                  a.      No later than sixty (60) days from the date their answer is due, Defendants

                                  28   shall file a motion for summary judgment or other dispositive motion. The motion must be
                                                                                         4
                                           Case 4:20-cv-04000-YGR Document 6 Filed 01/15/21 Page 5 of 7




                                   1   supported by adequate factual documentation, must conform in all respects to Federal Rule of Civil

                                   2   Procedure 56, and must include as exhibits all records and incident reports stemming from the

                                   3   events at issue. A motion for summary judgment also must be accompanied by a Rand3 notice so

                                   4   that Plaintiff will have fair, timely, and adequate notice of what is required of him in order to

                                   5   oppose the motion. Woods v. Carey, 684 F.3d 934, 935 (9th Cir. 2012) (notice requirement set out

                                   6   in Rand must be served concurrently with motion for summary judgment). A motion to dismiss for

                                   7   failure to exhaust available administrative remedies must be accompanied by a similar notice.

                                   8   However, the Court notes that under the new law of the circuit, in the rare event that a failure to

                                   9   exhaust is clear on the face of the complaint, Defendants may move for dismissal under Rule

                                  10   12(b)(6), as opposed to the previous practice of moving under an unenumerated Rule 12(b) motion.

                                  11   Albino v. Baca, 747 F.3d 1162, 1166 (9th Cir. 2014) (overruling Wyatt v. Terhune, 315 F.3d 1108,

                                  12   1119 (9th Cir. 2003), which held that failure to exhaust available administrative remedies under the
Northern District of California
 United States District Court




                                  13   Prison Litigation Reform Act, 42 U.S.C. § 1997e(a), should be raised by a defendant as an

                                  14   unenumerated Rule 12(b) motion). Otherwise, if a failure to exhaust is not clear on the face of the

                                  15   complaint, Defendants must produce evidence proving failure to exhaust in a motion for summary

                                  16   judgment under Rule 56. Id. If undisputed evidence viewed in the light most favorable to Plaintiff

                                  17   shows a failure to exhaust, Defendants are entitled to summary judgment under Rule 56. Id. But if

                                  18   material facts are disputed, summary judgment should be denied and the district judge, rather than a

                                  19   jury, should determine the facts in a preliminary proceeding. Id. at 1168.

                                  20          If Defendants are of the opinion that this case cannot be resolved by summary judgment,

                                  21   Defendants shall so inform the Court prior to the date the summary judgment motion is due. All

                                  22   papers filed with the Court shall be promptly served on Plaintiff.

                                  23                   b.      Plaintiff’s opposition to the dispositive motion shall be filed with the Court

                                  24   and served on Defendants no later than twenty-eight (28) days after the date on which Defendants’

                                  25   motion is filed.

                                  26                   c.      Plaintiff is advised that a motion for summary judgment under Rule 56 of the

                                  27

                                  28          3
                                                  Rand v. Rowland, 154 F.3d 952 (9th Cir. 1998).
                                                                                        5
                                           Case 4:20-cv-04000-YGR Document 6 Filed 01/15/21 Page 6 of 7




                                   1   Federal Rules of Civil Procedure will, if granted, end your case. Rule 56 tells you what you must

                                   2   do in order to oppose a motion for summary judgment. Generally, summary judgment must be

                                   3   granted when there is no genuine issue of material fact—that is, if there is no real dispute about any

                                   4   fact that would affect the result of your case, the party who asked for summary judgment is entitled

                                   5   to judgment as a matter of law, which will end your case. When a party you are suing makes a

                                   6   motion for summary judgment that is supported properly by declarations (or other sworn

                                   7   testimony), you cannot simply rely on what your complaint says. Instead, you must set out specific

                                   8   facts in declarations, depositions, answers to interrogatories, or authenticated documents, as

                                   9   provided in Rule 56(c), that contradict the facts shown in the defendant’s declarations and

                                  10   documents and show that there is a genuine issue of material fact for trial. If you do not submit

                                  11   your own evidence in opposition, summary judgment, if appropriate, may be entered against you.

                                  12   If summary judgment is granted, your case will be dismissed and there will be no trial. Rand, 154
Northern District of California
 United States District Court




                                  13   F.3d at 962-63.

                                  14          Plaintiff also is advised that—in the rare event that Defendants argue that the failure to

                                  15   exhaust is clear on the face of the complaint—a motion to dismiss for failure to exhaust available

                                  16   administrative remedies under 42 U.S.C. § 1997e(a) will, if granted, end your case, albeit without

                                  17   prejudice. To avoid dismissal, you have the right to present any evidence to show that you did

                                  18   exhaust your available administrative remedies before coming to federal court. Such evidence may

                                  19   include: (1) declarations, which are statements signed under penalty of perjury by you or others

                                  20   who have personal knowledge of relevant matters; (2) authenticated documents—documents

                                  21   accompanied by a declaration showing where they came from and why they are authentic, or other

                                  22   sworn papers such as answers to interrogatories or depositions; (3) statements in your complaint

                                  23   insofar as they were made under penalty of perjury and they show that you have personal

                                  24   knowledge of the matters state therein. As mentioned above, in considering a motion to dismiss for

                                  25   failure to exhaust under Rule 12(b)(6) or failure to exhaust in a summary judgment motion under

                                  26   Rule 56, the district judge may hold a preliminary proceeding and decide disputed issues of fact

                                  27   with regard to this portion of the case. Albino, 747 F.3d at 1168.

                                  28          (The notices above do not excuse Defendants’ obligation to serve similar notices again
                                                                                         6
                                           Case 4:20-cv-04000-YGR Document 6 Filed 01/15/21 Page 7 of 7




                                   1   concurrently with motions to dismiss for failure to exhaust available administrative remedies and

                                   2   motions for summary judgment. Woods, 684 F.3d at 935.)

                                   3                   d.      Defendants shall file a reply brief no later than fourteen (14) days after the

                                   4   date Plaintiff’s opposition is filed.

                                   5                   e.      The motion shall be deemed submitted as of the date the reply brief is due.

                                   6   No hearing will be held on the motion unless the Court so orders at a later date.

                                   7           6.      Discovery may be taken in this action in accordance with the Federal Rules of Civil

                                   8   Procedure. Leave of the Court pursuant to Rule 30(a)(2) is hereby granted to Defendants to depose

                                   9   Plaintiff and any other necessary witnesses confined in prison.

                                  10           7.      All communications by Plaintiff with the Court must be served on Defendants or

                                  11   Defendants’ counsel, once counsel has been designated, by mailing a true copy of the document to

                                  12   them.
Northern District of California
 United States District Court




                                  13           8.      It is Plaintiff’s responsibility to prosecute this case. Plaintiff must keep the Court

                                  14   informed of any change of address and must comply with the Court’s orders in a timely fashion.

                                  15   Pursuant to Northern District Local Rule 3-11, a party proceeding pro se whose address changes

                                  16   while an action is pending must promptly file a notice of change of address specifying the new

                                  17   address. See L.R. 3-11(a). The Court may dismiss without prejudice a complaint when: (1) mail

                                  18   directed to the pro se party by the Court has been returned to the Court as not deliverable, and

                                  19   (2) the Court fails to receive within sixty days of this return a written communication from the pro

                                  20   se party indicating a current address. See L.R. 3-11(b).

                                  21           9.      Upon a showing of good cause, requests for a reasonable extension of time will be

                                  22   granted provided they are filed on or before the deadline they seek to extend.

                                  23           IT IS SO ORDERED.

                                  24   Dated: January 15, 2021

                                  25                                                     ______________________________________
                                                                                         JUDGE YVONNE GONZALEZ ROGERS
                                  26                                                     United States District Judge
                                  27

                                  28
                                                                                          7
